Luke, J.
“1. ‘Any officer, director, agent, clerk, or employee of any bank, who embezzles, abstracts, or wilfully misapplies any of the moneys, funds, securities, or credits of the bank, or who issues or puts forth any certificate of deposit, draws any draft or bill of exchange, makes any acceptance, assigns any note, bond, draft, bill of exchange, mortgage, judgment, decree, or execution, or who makes use of the name of the bank, in any manner, with intent in either case to injure or defraud the bank, or any person, firm, or corporation, or to deceive any officer of the bank, or the superintendent of banks, or any examiner, or any person who with like intent aids or abets any such officer, director, agent, clerk, or employee in any violation of this section, shall be punished by imprisonment and labor in the penitentiary for not less than one nor more than ten years.’ This being a penal statute, it must be strictly construed.”
“2. Under an indictment based on. this statute, charging the defendant with embezzlement of ‘ moneys and funds ’ of a bank, he could not be convicted of the embezzlement of ‘notes, securities, or credits’ of the bank; and the trial judge erred in giving to the jury an instruction which authorized them to convict the defendant of the embezzlement of notes, securities, or credits.”
3. The foregoing rulings were made in this case by the Supreme Court on certiorari (166 Ga. 755, 144 S. E. 283), and, under the rulings of the Supreme Court, the former judgment of this court (37 Ga. App. 129, *617139 S. E. 118), affirming the judgment of the trial court, is vacated, and the judgment below is now
Decided September 26, 1928.
W. I. Geer, A. B. Conger, Little, Powell, Smith & Goldstein, Kendrick L. Scott, for plaintiff in error.
B. C. Gardner, solicitor-general, contra.

Reversed.


Broyles, C. J., and Bloodworth, J., concur.